The objection to the account rendered by the administrator is, that he has charged therein certain articles of personal property as delivered to James C. Bucklin, one of the legatees under the will, which, it is objected, were not bequeathed to him, nor bequeathed at all in the will, and which the heirs at law now claim as theirs. Bucklin claims as legatee, under the gift following: "All the balance of my books, furniture, c., and the income of the value of my stock, for ten years, to James C. Bucklin; after the lapse of ten years, my stock in the foundry shall become the property of the Art Association," c. The articles in question do not fall within the description of books or *Page 436 
furniture. They are, among other things, a box of shells, photographic views, cases of medallions, and articles of wearing apparel. They are claimed by the legatee as passing under the words, "books, furniture, c." which, by supplying the words represented, are simply "books, furniture, and other things." It is claimed, that by this language, the testator intended to give all the residue of his personal property not before disposed of. Had this language stood alone in this last clause of the will, the construction now claimed would, we think, be naturally given to it. It is language which a testator, intending to dispose of the residue of all his property, consisting wholly of personalty, might properly use. The words following, in the same clause, stand in the way of that construction, and show that the testator did not understand that, by these words, he had disposed of all his estate. He proceeds to add to this balance, in the gift to Bucklin, the income, for ten years, of his stock in the foundry, and then gives the stock itself to the Art Association.
Although by the words, "other things," all his remaining personal property was not understood, by the testator, to have been given to this legatee, yet some things were intended to pass beside books and furniture; and the enquiry is, if not all other things, what other things the testator intended? In Trafford v.Berrige, 1 Eq. Cas. Abr. 201. pl. 14, where the testator bequeathed to his niece, "all his goods, chattels, household stuff, and other things which should be at his house at A," it was held, that "other things" included only things of a like nature and species with those before specified, and did not include cash found there. In Hotham v. Sutton, 15 Vesey, 319, where the testatrix gave to her daughter all the plate, linen, household goods, and other effects, money excepted, Lord Eldon considered it settled, that the words "other effects," following articles specified, in general, included such things only as wereejusdem generis; but held, that the exception of "money" showed that the words were used in their most extended sense, as, otherwise, the exception would have been unnecessary. In Cook
v. Oakley, 1 P. Wms. 302, the testator being at sea, and having before given away some articles, gave to F.G. who was with him, his "red box, arrack, and all things not before bequeathed;" it was held, that a leasehold, *Page 437 
which he did not know he was entitled to, did not pass, not beingejusdem generis with the articles enumerated. In Bennet v.Batchelor, 3 Bro. Ch. Cas. 29, the words were, "all my household goods, books, linen, wearing apparel, and all other, not before bequeathed, goods and chattels that I shall be possessed of at the day of my decease, except the plate and legacies before and hereafter given and bequeathed." This was followed by a bequest to the same legatee of moneys due from his tenants. Lord Thurlow held, that the whole residue passed by the bequest; and observed, that the testator might not know that the debts passed by the words, "goods and chattels." In Fleming v.Burrows, 1 Russ. 276, in which the words were very similar and to which were added, "also, all my shipping and ropery at W. and H.," it was held, that the general words were not restricted by the added gift. But in case of a like gift, followed by a bequest to other persons of personal property comprehended by the general words, it was held, that the general residue did not pass, but the general words were restricted to articles ejusdem generis.Rawlings v. Jennings, 13 Vesey, 39. In cases where after gifts are made to other persons, the remarks of Lord Thurlow, inBennet v. Batchelor, seem to be inappropriate; since they proceed upon the notion that the testator intended, that, either by the general words, or by the more specific gift, everything should pass to the same person. The gifts over to other persons show clearly that the testator both knew, and intended, that everything should not pass under the more general words.
Nothing passes to the legatee, Bucklin, under the clause recited, unless it fall within the description of books or furniture, or is of a like nature and species with the one or the other. We do not see that more of the articles claimed could properly pass to him, or be held to be of the nature or species of books or furniture, than the statuary, the photographic views, the drawings and the portfolios. The residue must be held not to have been bequeathed, but to have passed to the heirs at law of the testator. *Page 438